DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over ICHIKAWA (US 2012/0249760 A1), hereinafter “Ichikawa” in view of Arima (US 9,804,708 B2), hereinafter “Arima”.
Regarding claim 1, Ichikawa discloses a communication system in Figure 4 comprising: a first communication unit (communication device 4, the detailed structure of the communication device 4 is shown in Figure 5) that performs switching between transmission operation and reception operation (the RF unit 8 switches to any one of a transmission state, a reception state, and a stop state according to commands (transmission command, reception command, and stop command) from the transmission and reception circuit 11. At the time of transmission, the RF unit 8 outputs a digital signal input from the modulator 10 as an RF signal (wireless signal) through an antenna 4a. At the time of reception, the RF unit 8 receives an RF signal input from the antenna 4a and outputs the RF signal to the demodulator 9 as a reception signal. The RF unit 8 also switches transmission and reception channels (frequencies) according to a channel switch command from the transmission and reception circuit 11, paragraph [0047]) in response to a certain time counted by the timer 14 controlled by the control circuit 12 or CPU, paragraphs [0052] and [0050]); and a second communication unit (communication device 26, the detailed structure of the communication device 26 is shown in Figure 6) of a same type as that of the first communication unit (paragraph [0054].
As discussed in paragraph [0052], it appears not new in the art that the timer 14 within the communication device 4 and the timer 14 within the communication device 26 comprise a counter for counting the value of a certain time to synchronize the two communication devices based on the packet shown in Figure 7 (paragraph [0056]), however, Ichikawa fails to show or teach that the value of a certain time is a value of a given bit of a clock for the switching between the transmission operation and the reception operation.
Arima discloses a communication system 100 in Figure 5 comprising a host 13 including at least a timer 13a controlled by a host CPU 13b; and a touch controller 102. 
Arima also teaches that the processor (host CPU 13b) within the host is configured to synchronize the counter with the timer 13a disposed within the host before the touch controller 102 calculates the coordinate, the timer including a real-time clock in the host performing timing of a current time, and the synchronizing of the counter including resetting the counter in the touch controller based upon receiving a time synchronization signal in the touch controller from the host, see col. 12, lines 36-44.
Arima further teaches that the counter 102c of the touch controller 102 counts the counter values when the touch panel sensor 11 detects the touch positions, see col. 7, lines 20-22. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Arima that Ichikawa’s communication device 4 performs switching between the transmission operation (modulation by the modulator 10) and reception operation (demodulation by the demodulator 9) is response to a value of a given bit of a clock (a clock includes the values of 0’s and1’s) performed by the timer 14 and controlled by the control circuit 12 or CPU; and the communication device 26 of a same type as that of the communication device 4 so that a value of the given bit of the clock of the communication device 4 and a value of the given bit of the clock of the communication device 26 can be synchronized with each other in order to reduce the data error transmitted from the communication device 4 to the communication device 26.
Regarding claim 2, as shown in Figure 5 and Figure 6 of Ichikawa’s communication system, clearly, a position of the given bit of the clock in the timer 14 of the communication device 4 and a position of the given bit of the clock in the timer 14 of the communication device 26 are the same as each other.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Arima as applied to claim 1 above, and further in view of JP 2019125967 A, hereinafter “Fukuda”.
Regarding claim 3, as applied to claim 1, stated earlier in claim 1, inherently, the timer 14 of the communication device 4 includes a first clock counter, and the timer 14 of the communication device 26 includes a second clock counter, however, both Ichikawa and Arima fail to show or teach that the communication device 4 supplies a counter reset signal to the second clock counter of the communication device 26 such that the value of the given bit of the clock of the communication device 4 and the value of the given bit of the clock of the communication device 26 are synchronized with each other.
Fukuda discloses a communication system 1 in Figure 1 and teaches in the abstract that a transmission and reception device includes a master unit 30, and first and second slave units (4, 5, 6, and/or 7) configured to be able to communicate with the master unit, and the master unit includes a data collection control unit 33 within the CPU 32 that transmits a synchronization signal for resetting a first count value which is a count value of a first counter of the first slave unit and a second count value which is a count value of a second counter of the second slave unit to the first slave unit and the second slave unit at a predetermined synchronization cycle, and a first data control unit resets the first count value when the first slave unit receives the synchronization signal, and a second data control unit resets the second count value when the second slave unit receives the synchronization signal. Also see paragraphs 4 and 8 on page 3, and paragraph 1 on page 4.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Fukuda that in order to synchronize Ichikawa’s communication device 4 with the communication device 26, a counter in the timer 14 of the communication device 4 can supply a counter reset signal controlled by the control circuit 12 or CPU to the counter in the timer 14 of the communication device 26 such that the value of the given bit of the clock of the communication device 4 and the value of the given bit of the clock of the communication device 26 can be synchronized with each other in order to reduce the data error transmitted from the communication device 4 to the communication device 26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiang relates to improving channel synchronization during a channel rest in a wireless communication system.
Isomura relates to a clock-synchronized serial communication device including a counter counts pulses in a communication clock signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Young T. Tse/Primary Examiner, Art Unit 2632